 

RECEIVED
5 = iD UNITED STATES DISTRICT COURT MAR 19 2021

for the United States Marshals Service
APR 12 2021 District of Alaska District of Alaska

 

 

CLERK, U.S. DISTRICT COURT

ANCHO ED STATES OF AMERICA

VS.

Case Number: 3:21-cr-00031-JMK-DMS

USMS - D/ALASKA - WARRANTS
Fip# _lI2§2 54¢
JESSICA TWIGG WARRANT # 210670319 -CF4 46-2

— SOS oS

 

 

Defendant Entered NCIC _““2
Entered APSIN

 

ae See ee
ARREST WARRANT = Removed NCIC

 

 

. Removed APSIN
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) JESSICA TWIGG

who is accused of an offense or violation based on the following document filed with the court:

3

&] Indictment C) Superseding Indictment CL] Information C) Superseding Information | Complaint

CJ Probation Violation Petition OH Supervised Release Violation Petition O Violation Notice 1 Order of the Court
This offense is briefly described as follows:

21:846 and 841(a)(1),(b)(1)(A) Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances Ct
2; 21:841(a)(1), (b)(1)(C) Possession of a Controlled Substance with Intent to Distribute Ct 23

Date: March 18, 2021 By  8/Brenda Kappler De lerk

Issuing officer's signature /QS2—2%
hy as
City and state: Anchorage, Alaska Brian D. Karth, Clerk of Cou gf WG

A
Return ae

This warrant was received on (date) O\—]4-202) . and the person was arrested on (date) oY- OF -20U

   

 

 

at (city and state) Ane HOLACE } fA a
i) Co — e L- J Z yf é ee
ae: 1/7 ZAl Kor DEA en ofex

Arresting officer’s signature

Ly Steal VU se

rinted’name and title

 

 

Case 3:21-cr-00031-JMK-DMS Document 56 Filed 04/16/21 Page 1 of 1
